Citation Nr: 1711572	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  10-29 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen the issue of whether the character of the appellant's service is a bar to payment of VA compensation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The appellant served on active duty from February 1971 to October 1974 and the service, upon discharge, was characterized as under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 administrative decision of the Department of Veterans Affairs (VA) New Orleans Regional Office (RO) located in Gretna, Louisiana.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The appellant seeks to reopen the issue of whether the character of his service constitutes a bar to VA compensation.  The appellant contends that his service discharge was upgraded and no longer serves as a bar to VA compensation.  

In a June 2011 statement, the Veteran's representative contended that the character of discharge should not bar him from receiving VA benefits because he was suffering from heroin addiction and mental health problems at the time of discharge.  Indeed, in a June 1990 correspondence, the Mental Health Center Manager from the State of Louisiana, Department of Health and Hospitals, indicated that the Veteran was readmitted to the outpatient service in April 1988.  At that time, the Veteran reported a history of mental illness and drug abuse dating back to 1972.  He also reported that he was hospitalized at least sixteen times, the first of which was while he was in the military in Saigon, South Vietnam.

Pertinent regulations governing new and material evidence require VA to reconsider previously denied claims on the merits whenever relevant service records unavailable at the time of the last final rating decision are submitted.  38 C.F.R. § 3.156(c) (2016); Vigil v. Peake, 22 Vet. App. 63 (2008).  If reconsideration is warranted, finality of the prior rating decision is vitiated, and the claim will be addressed de novo.

The psychiatric hospitalization in Saigon, Vietnam, as described by the appellant, if existing and if located, is potentially relevant to the question of whether the appellant was insane at the time of any of the incidents that were characterized as persistent and willful misconduct, which was part of the basis of the appellant's discharge under other than honorable conditions.  See Dennis v. Nicholson, 21 Vet. App. 18 (2007) (holding that whether a claimant was insane at the time of commission of the offenses for which he or she was ultimately discharged is a question of fact); 38 U.S.C.A. § 5303(b) (West 2014).

VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  This duty includes obtaining adequately identified relevant records from both federal and non-federal sources.  38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(c)(1), (2) (2016); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain all of the appellant's service treatment (medical) records, to include service treatment records and psychiatric hospitalization records, from Saigon, Vietnam and any base hospital in Saigon, Vietnam.  As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action taken.

2. After completion of the above and any additional development deemed necessary, readjudicate the issue of whether new and material evidence has been received to reopen the issue of whether the character of the appellant's service is a bar to payment of VA compensation in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

